DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Grace Kim on 12/15/2021.

The application has been amended as follows: 

		In the claims:
			Claim 22, line 16:  “-“ was deleted.
Claim 33, lines 2-3:  “an exposed” was changed to –the exposed--.
			Claim 34, lines 2-3:  “an exposed” was changed to –the exposed--.
			Claim 37, line 3:  “the other substrates” was changed to –the other of the first, second and third substrates--



Allowable Subject Matter
Claims 22-45 allowed.
The following is an examiner’s statement of reasons for allowance: Numerous methods of bonding a substrate stack to a film and thereafter removing the substrate farthest from the film from the laminate similar to those claimed are commonly known in the art.  However, the prior art of record does not teach or fairly suggest bonding a laminate comprising film (with adhesive, on front)/1st substrate/(1st adhesion energy)/2nd substrate/(2nd adhesive energy)/3rd substrate wherein a portion of the stack is cut from the front so as to expose a portion of the 2nd substrate (cut away a portion of the 1st substrate over the 2nd substrate) and bringing the surface of the 2nd substrate into contact with the adhesive of the film, wherein the 1st adhesion energy is less than the 2nd adhesion energy and the adhesion energy between the film and surface of the 2nd substrate is greater than the 2nd adhesion energy, and disassembling the 3rd substrate from the film, 1st substrate, and 2nd substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745